—Mikoll, J. P.
Appeal from a judgment of the Supreme Court (Ceresia, Jr., J.), entered October 14, 1994 in Albany County, which, in a combined proceeding pursuant to CPLR article 78 and action for declaratory judgment, granted respondents’ motion to dismiss the petition / complaint as moot.
Petitioners commenced this matter seeking, inter alia, a declaration that the failure of the State Legislature to pass the State budget for the fiscal year 1994-1995 (hereinafter the budget) by the April 1, 1994 deadline constituted a violation of the State Constitution. Supreme Court dismissed the matter, *754basing its determination upon the fact that the State budget for the 1994-1995 fiscal year had been passed on June 7, 1994, rendering petitioners’ case moot.
We disagree. As this Court recently held in Matter of Schulz v Silver (212 AD2d 293), a case wherein a similar challenge was made regarding the Legislature’s failure to pass the State budget for the fiscal year 1995-1996, this matter embodies the elements necessary to qualify as an exception to the mootness doctrine. Nonetheless, we are unpersuaded by petitioner’s contentions regarding the merits of this case. Because the same issues were raised by petitioner and rejected by this Court in Matter of Schulz v Silver (supra), we affirm for the reasons set forth therein.
Crew III, Casey, Yesawich Jr. and Peters, JJ., concur. Ordered that the judgment is affirmed, without costs.